Name: Commission Regulation (EC) No 1675/2001 of 21 August 2001 on the issuing of import licences for certain sugar-sector products qualifying as EC/OCT originating products
 Type: Regulation
 Subject Matter: European construction;  executive power and public service;  international trade;  beverages and sugar;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1675Commission Regulation (EC) No 1675/2001 of 21 August 2001 on the issuing of import licences for certain sugar-sector products qualifying as EC/OCT originating products Official Journal L 226 , 22/08/2001 P. 0004 - 0004Commission Regulation (EC) No 1675/2001of 21 August 2001on the issuing of import licences for certain sugar-sector products qualifying as EC/OCT originating productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Community(1), as last amended by Decision 2001/161/EC(2),Having regard to Commission Regulation (EC) No 1325/2001 of 29 June 2001 as regards safeguard measures with regard to imports from the overseas countries and territories of sugar with EC/OCT originating status and of mixtures of sugar and cocoa with ACP/OCT and EC/OCT originating status for the period 1 July to 1 December 2001(3), as amended by Regulation (EC) No 1476/2001(4), and in particular Article 2 thereof, in conjunction with Commission Regulation (EC) No 2553/97 of 17 December 1997 on rules for issuing import licences for certain products covered by CN codes 1701, 1702, 1703 and 1704 and qualifying as ACP/OCT originating products(5), and in particular Article 5(3) thereof,Whereas:(1) The first paragraph of Article 1 of Regulation (EC) No 1325/2001 allows EC/OCT cumulation of origin for products covered by CN codes 1701, 1806 10 30 and 1806 10 90 for up to 4848 tonnes of sugar during its period of application.(2) In accordance with Regulation (EC) No 1325/2001, two applications were submitted to the national authorities before 16 July 2001 for import licences covering a total quantity exceeding the total available quantity of 4848 tonnes.(3) Article 2 of Regulation (EC) No 1325/2001, in conjunction with Article 5(3) of Regulation (EC) No 2553/97, provides that where licence applications cover annual quantities in excess of 4848 tonnes of sugar, the Commission is to adopt a regulation fixing a single reducing coefficient to be applied to the applications submitted and suspend the submission of further applications during the period of application of Regulation (EC) No 1325/2001.(4) The Commission must accordingly fix a reducing coefficient for the purposes of issuing the import licences and suspend the submission of further licence applications pursuant to Regulation No 1325/2001,HAS ADOPTED THIS REGULATION:Article 1The import licences applied for under the second indent of the second subparagraph of Article 2(2) of Regulation (EC) No 1325/2001 on 2 July 2001 for 4848 tonnes and on 11 July 2001 for 2172 tonnes of sugar covered by CN code 1701 99 10 shall be issued for 69,1 % of the quantity applied for in both cases.Article 2The submission of further applications during the period of application of Regulation (EC) No 1325/2001 is hereby suspended.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 263, 19.9.1991, p. 1.(2) OJ L 58, 26.6.2001, p. 21.(3) OJ L 177, 30.6.2001, p. 57.(4) OJ L 195, 19.7.2001, p. 29.(5) OJ L 349, 19.12.1997, p. 26.